DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent September 13, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 16 is/are in independent form.  Claim(s) 1, 4, 10, 13, 16, and 19 is/are currently amended; claim(s) 3, 5, 8, 9, 12, 14, 18, and 20 is/are previously presented; claim(s) 2, 6, 7, 11, 15, and 17 is/are original.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
Regarding Argument A, Applicant notes the element of a “markup language string.”  However, a “markup language string” is broader that the “extensible markup language string” recited in Applicant’s Specification at Para [0063].  The Examiner’s broadest reasonable interpretation of a “markup language string” includes a flat file because a flat file of tabular data is “marked up” with tabs and new-line or carriage-return characters in the flat-file format.
In Argument A, Applicant parenthetically suggests that processor 215b is in the analytics server.  The Examiner respectfully disagrees.  US 2006/0004833 A1 (“Trivedi”), Para [0022] recites: “Transaction system 110 includes, among other things, processor 215 b.”  The analytics processor is element “215 a.”  See Figure 1b for illustration.
Regarding Argument B, Applicant argues that in a trigger-based system for synchronization, the trigger should be in the transactional database pushing to the analytics database via an Application Programming Interface (API); the trigger should not be the analytics database pulling from the transactional database according to a Remote Procedure Call (RPC), according to Applicant’s arguments.  The Examiner has adjusted the mapping because Para [0048] of the same primary reference, US 2006/0004833 A1 (“Trivedi”), teaches that the transactional database uses an API to trigger synchronization with the analytics database.
Regarding the element of the network protocol, the primary reference US 2006/0004833 A1 (“Trivedi”) teaches the use of “packets” in Paragraphs [0054] and Para [0055].  Therefore, the rejection has been changed from 35 U.S.C. § 103 to 35 U.S.C. § 102 for claims 1-8 and 10-20.
Claim 9 is rejected under the statute 35 U.S.C. § 103 but with a clearer rejection emphasizing that the Application Programming Interface (API) is called by the transaction server before the Remote Procedure Call (RPC) is called by the analytics server in the Trivedi reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s independent claims 1 recites a “markup language string.”  However, there is no support in Applicant’s Specification at Para [0063] for a “markup language string” generalization; there is only support for "extensible markup language strings" that are synonymous with XML strings.  Dependent claims 2-9 are rejected because they depend from independent claim 1.
The Examiner suggests amending the claim to match the terminology or concept in Para [0063] by reciting “extensible markup language string” in place of “markup language string.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0004833 A1 (“Trivedi”).

As to claim 1, Trivedi teaches a method for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems), the method comprising:
invoking a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database of a computing environment (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database);
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determining at least one data value to synchronize from the record in the transactional database of the computing environment to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects make a determination to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
forming, by a publisher of a message service executing in the computing environment, a message, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
adding the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database of the computing environment from data synchronization with the analytics database of the analytics computing system (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalizing, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value in at least one markup language string (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system; a “markup language string” is broader that the “extensible markup language string” recited in Applicant’s Specification at Para [0063].  The Examiner’s broadest reasonable interpretation of a “markup language string” includes a flat file because a flat file of tabular data is “marked up” with tabs and new-line or carriage-return characters in the flat-file format);
storing, by the subscriber, the at least one markup language string to a staging table in the computing environment for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forwarding, by a forwarding service executing in the computing environment, the at least one normalized data value from the staging table in the computing environment to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure) using a network transfer protocol (Trivedi Para [0054] and [0055]: moving data using packets) wherein the forwarding service initiates an Application Programming Interface (API) call to the analytics computing system (Trivedi Para [0048]: the transactional database uses an API to trigger synchronization with the analytics database) to synchronize the at least one data value between the transactional database and the analytics database using the network transfer protocol (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 

As to claim 2, Trivedi teaches the method according to claim 1, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system).

As to claim 3, Trivedi teaches the method according to claim 1, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from execution of storing the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system).  

As to claim 4, Trivedi teaches the method according to claim 1, wherein adding the message to the message queue comprises:
publishing, by the publisher executing in the computing environment, the message to a message broker executing in the computing environment (Trivedi Para [0048]: loading, via a queue loading service via an established channel); an
adding, by the message broker, the message to a the message queue stored in the computing environment, wherein the at least one data value in the message in the message queue is queued in a format of the transactional database (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue), and the subscriber normalizes the at least one data value from the format of the transactional database into the at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system).  

As to claim 5, Trivedi teaches the method according to claim 4, further comprising, after publishing the message to the message broker, receiving, by the publisher, an infrastructure message from the message broker (Trivedi Para [0058] table: communicating error messages to the message handler).  

As to claim 6, Trivedi teaches the method according to claim 5, wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0059] table: communicating error messages to the message handler including a mapping error).

As to claim 7, Trivedi teaches the method according to claim 6, wherein the error message indicates that the message queue was full or that the message was lost (Trivedi Para [0058] table: an error message indicating “not found”).  

As to claim 8, Trivedi teaches the method according to claim 1, wherein the forwarding further comprises forwarding the at least one normalized data value from the staging table to the analytics computing system for incorporation into the analytics database (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure to the analytics database).  

As to claim 10, Trivedi teaches a non-transitory computer-readable medium embodying computer-readable program instructions executable in at least one computing device for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems) that, when executed by the at least one computing device, directs the at least one computing device to at least:
invoke a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database);
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determine at least one data value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects determine to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
form, by a publisher of a message service executing in the at least one computing device, a message, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
add the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database from data synchronization with the analytics database (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalize, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system; a “markup language string” is broader that the “extensible markup language string” recited in Applicant’s Specification at Para [0063].  The Examiner’s broadest reasonable interpretation of a “markup language string” includes a flat file because a flat file of tabular data is “marked up” with tabs and new-line or carriage-return characters in the flat-file format);
store, by the subscriber, the at least one normalized data value to a staging table for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forward, by a forwarding service executing in the at least one computing device, the at least one normalized data value from the staging table to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure) using a network transfer protocol (Trivedi Para [0054] and [0055]: moving data using packets) wherein the forwarding service initiates a network call to the analytics computing system (Trivedi Para [0048]: the transactional database uses an API to trigger synchronization with the analytics database) to synchronize the at least one data value between the transactional database and the analytics database (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 

As to claim 11, Trivedi teaches the non-transitory computer-readable medium according to claim 10, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system). 

As to claim 12, Trivedi teaches the non-transitory computer-readable medium according to claim 10, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from storage of the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system). 

As to claim 13, Trivedi teaches the non-transitory computer-readable medium according to claim 10, wherein the at least one computing device is further directed to at least: publish, by the publisher, the message to a message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel); and add, by the message broker, the message to the message queue (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue). 

As to claim 14, Trivedi teaches the non-transitory computer-readable medium according to claim 13, wherein the at least one computing device is further directed to receive, by the publisher, an infrastructure message from the message broker (Trivedi Para [0058] table: communicating error messages to the message handler). 

As to claim 15, Trivedi teaches the non-transitory computer-readable medium according to claim 14, wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0059] table: communicating error messages to the message handler including a mapping error). 

As to claim 16, Trivedi teaches a system for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems), comprising:
a memory device configured to store computer-readable instructions thereon (Trivedi Para [0043]: computer, memory, and processor); and
at least one computing device configured, through execution of the computer-readable instructions (Trivedi Para [0043]: computer, memory, and processor), to at least:
invoke a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database); 
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determine at least one data value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects determine to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
form, by a publisher of a message service executing in the at least one computing device, a message, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
add the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database from data synchronization with the analytics database (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalize, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system; a “markup language string” is broader that the “extensible markup language string” recited in Applicant’s Specification at Para [0063].  The Examiner’s broadest reasonable interpretation of a “markup language string” includes a flat file because a flat file of tabular data is “marked up” with tabs and new-line or carriage-return characters in the flat-file format);
store, by the subscriber, the at least one normalized data value to a staging table for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forward, by a forwarding service executing in the at least one computing device, the at least one normalized data value from the staging table to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure) using a network transfer protocol (Trivedi Para [0054] and [0055]: moving data using packets), wherein the forwarding service initiates a network call to the analytics computing system (Trivedi Para [0048]: the transactional database uses an API to trigger synchronization with the analytics database) to synchronize the at least one data value between the transactional database and the analytics database (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 

As to claim 17, Trivedi teaches the system according to claim 16, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system). 

As to claim 18, Trivedi teaches the system according to claim 16, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from storage of the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system). 

As to claim 19, Trivedi teaches the system according to claim 16, wherein the at least one computing device is further configured to at least: publish, by the publisher, the message to a message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel); and add, by the message broker, the message to the message queue (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue). 

As to claim 20, Trivedi teaches the system according to claim 19, wherein the at least one computing device is further configured to receive, by the publisher, an infrastructure message from the message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel), wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0004833 A1 (“Trivedi”) in view of “Selmeci”, which refers to the Selmeci reference:  A. Selmeci and T. Orosz, "SAP remote communications," 2012 7th IEEE International Symposium on Applied Computational Intelligence and Informatics (SACI), 2012, pp. 303-309, doi: 10.1109/SACI.2012.6250020.

As to claim 9, Trivedi teaches the method according to claim 8, wherein the normalizing comprises flattening the at least one data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure) …
However, Trivedi does not teach normalizing “into an extensible markup language (XML) string.”
Nevertheless, Selmeci teaches: normalizing “into an extensible markup language (XML) string” (Selmeci page 303 lines 12-20: communication through XML in the context of SAP communications using remote procedure calls discussed in the Selmeci abstract; note that Trivedi uses SAP technology for the remote procedure calls of Trivedi after calling the API in an earlier step before the remote procedure call).
Trivedi and Selmeci are in the same field of remote communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trivedi to include the teachings of Selmeci because network protocols connect local and remote systems in heterogeneous computing environments (See Selmeci’s abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2014/0229628 A1:  Pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2014/0229423 A1:  Similarly, pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2017/0212934 A1 pertinence: seamless integration between a relational database and a column-oriented database.
US 2004/0215656 A1:  Pertinent because Figure 4 shows an extract-transform-load process followed by a data mining run.
US 2019/0050441 A1 pertinence: it is a co-pending Application from the same Assignee as the instant Application.
	US 6,434,544 B1 pertinence: bridging to multidimensional databases.
	US 2007/0027904 A1 pertinence: translating between relational database queries and multidimensional queries.
	US 2005/0071341 A1 pertinence: updating an OLAP cube based on a modified star-schema.
	US 2009/0271384 A1 pertinence:  a relational database management system integrated with a multidimensional store of aggregated elements.
	US 2008/0162999 A1 pertinence; reading data from a queue for an OLAP system.
US 2019/0050441 A1 pertinence:  same Assignee as the instant Application. 
Conn, Samuel S. "OLTP and OLAP data integration: a review of feasible implementation methods and architectures for real time data analysis." In Proceedings. IEEE SoutheastCon, 2005., pp. 515-520. IEEE, 2005.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        November 14, 2022